SCHWARTZ, Chief Judge.
After he was suspended from junior high school, the juvenile respondent disrupted his class while it was on a field trip at a privately-owned, off-campus theatre. The resulting adjudication of delinquency is reversed because the location of the incident renders each of the statutes he was charged with violating inapplicable. Specifically (a) section 228.091(1), Florida Statutes (1989) reaches only activity “upon the campus or any other facility owned by any such school,” (b) section 228.091(2) requires a trespass “upon school property” and (c) section 877.13(1) is limited to the disruption of activities “on school board property.” See Z.B. v. State, 576 So.2d 1356 (Fla. 3d DCA 1991). See generally Johnson v. State, 602 So.2d 1288 (Fla.1992); Pedersen v. Green, 105 So.2d 1 (Fla.1958).
*453Accordingly, the order below is reversed with directions to discharge the respondent.
Reversed.